DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement (IDS)
2.	The information disclosure statement filed on Jan. 04, 2022 has been considered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (EP Pub: 721158A1) and in further view of Takemura et al (JP Pub: 2018170651) and Hirose (US Pub: 2013/0318528). 	Regarding claim 1, Matsuzawa teaches: A printer system, comprising: a host computer configured to generate and transmit print data; and a printer connected to the host computer via a communication line and configured to receive the print data and perform printing based on the print data [col 4: lines 5-8, col 3: lines 34-35, col 5: lines 31-33, col 6: lines 1-4], wherein the host computer includes: a first communication interface connected to the printer; a display; and a first processor configured to perform a first monitoring operation to determine operation states of the host computer and the printer and a communication state of the communication line in association with a monitored time [fig. 4: 10, 11, col 4: lines 5-22, lines 25-35, col 5: lines 47-54], and the printer includes: a second communication interface connected to the host computer; and a second processor configured to perform a second monitoring operation to determine operation states of the host computer and the printer and a communication state of the communication line in association with a monitored time [col 4: lines 5-24, lines 36-55, col 7: lines 12-20].
Matsuzawa introduces a bidirectional interface between the host computer and the printer for transmitting printer and host operation state associated with error condition.  Matsuzawa does not explicitly prescribe monitoring and displaying operation states of both the host computer and the printer on a same screen.  In the same field of endeavor, Takemura et al monitors communication state of communication line and controls the second communication interface to transmit a result of the second monitoring operation to the host computer via the communication line, and the first processor is configured to control the display to display a result of the first monitoring operation and the result of second monitoring operation received from the printer on a same screen [page 5: p02-p04].  Therefore, given Matsuzawa’s disclosure on bidirectional interface between the host computer and the printer, and Takemura et al’s prescription on monitoring communication states of both the host computer and the printer and displaying monitoring result of the both device on a same screen, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to display on a same screen the results of communication states of both monitored devices for a more convenient way for comparison.
Matsuzawa in view of Takemura et al does not specify operation state of the printer or the host in association with a monitored time.  In the same field of endeavor, Hirose monitors operation state of a host device in association with time [p0115].  
Therefore, given Hirose’s teaching on monitoring state of host computer and communication line in association with time, and Matsuzawa in view of Takemura et al’s prescription on monitoring and displaying printer and host state on the same screen through bidirectional communication, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to implement a bidirectional communication between the printer and the host for displaying communication line status on one screen for convenience on data notification and comparison. 	
Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsuzawa further teaches: The printer system according to claim 1, wherein the operation state of the host computer determined through the first monitoring operation includes a same operation state parameter as the operation state of the host computer determined through the second monitoring operation [col 5: lines 47-54, col 7: lines 2-17 (Print data error status is shared with and display on both the printer and the host.)].  Therefore, given Matsuzawa’s teaching on monitoring and displaying printer operating state information on both the printer and the host and Matsuzawa in view of Takemura et al and Hirose’s teaching on monitoring printer, host, and communication line status, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to monitor and display any status information on both devices for notification purpose.
Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 3 has been analyzed and rejected with regard to claim 2.
Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 4 has been analyzed and rejected with regard to claim 2.  Notice, given Matsuzawa’s teaching on bi-directional communication and monitoring between the printer and the host computer and Takemura et al and Hirose’s disclosure on monitoring communication state, the combined teaching would have made it obvious to a skilled in the art that a communication state parameter such as strength of signal would be communicated bi-directionally between the printer and the host computer.

 	Regarding claim 5, the rationale applied to the claim 1 rejection has been incorporated herein.  Matsuzawa further teaches: The printer system according to claim 1, wherein the operation state of the host computer determined through the second monitoring operation includes an amount of print data recognized by the second processor as being transmitted from the host computer and an amount of print data recognized by the second processor as being received by the printer [col 5: lines 31-46, col 6: lines 39-46 (The analyzer monitors amount of print data transmitted from the host as being transmitted and analyzes and recognizes error and transmits the analyzed print data back to the host and printing section as being received.)].

Regarding clam 6, the rationale applied to the rejection of claim 5 has been incorporated herein.  Matsuzawa further teaches: The printer system according to claim 5, wherein the operation state of the host computer determined through the first monitoring operation includes an amount of print data recognized by the first processor as being transmitted from the host computer and an amount of print data recognized by the first processor as being received by the printer [col 5: lines 47-58, col 6: lines 26-33].

Regarding claim 7, the rationale applied to the rejection of claim 6 has been incorporated herein.  Matsuzawa in view of Takemura et al further teaches: The printer system according to claim 1, wherein the host computer includes a storage device, and the first processor is further configured to store in the storage device data indicating the result of the first monitoring operation and the result of second monitoring operation received from the printer [Matsuzawa: col 4: lines 5-8, 11-13, 15-22, 25-34; Takemura: page 3: p02-p04].  Given Takemura et al’s disclosure on having a relay device store operation data from both the host computer and the printer and Matsuzawa’s prescription on having the relay device/controller incorporated into the host computer, the combined teaching of the two would have made storing data received from both the host computer and the printer in a storage device on the host computer obvious to a skilled in the art.
Claim 11 has been analyzed and rejected with regard to claim 1.  Matsuzawa in view of Takemura et al and Hirose’s teaching has presented both structural and functional capabilities on displaying the results of communication states of a host computer and a printer on either one of the corresponding screens for a more convenient way for comparison.

Regarding claims 12-14, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claims 12-14 have been analyzed and rejected with regard to claims 2-4 respectively.
Regarding claim 15, the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 5. 
Regarding claim 16, the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to claim 6. 
Regarding claim 17, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to claim 7. 
5.	Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (EP Pub: 721158A1), Takemura et al (JP Pub: 2018170651) and Hirose (US Pub: 2013/0318528); and in further view of Takeuchi et al (US Pub: 2013/0111072) and Kanal (US Pub: 2018/0275939).
Regarding claim 8, the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsuzawa in view of Takemura et al and Hirose does not specify when to start monitoring operation.  In the same field of endeavor, Takeuchi et al teaches: The printer system according to claim 1, wherein the first processor of the host computer starts the first monitoring operation upon transmission of a print instruction to the printer [p0077].  
And in the same field of endeavor, Kanal teaches: the second processor of the printer starts the second monitoring operation upon reception of the print instruction from the host computer [p0060].  
Therefore, given Takeuchi et al and Kanal’s corresponding prescription on starting monitoring operation upon transmission and reception of a print instruction, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to start job monitoring operation upon transmission and reception of a print instruction in order to obtain status change based on design choice.

Claim 9 has been analyzed and rejected with regard to claim 8.  Notice it would have been obvious to terminate monitoring operation upon completing of transmission and printing of print data as no status change would be further incurred.  

Regarding claim 18, the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 8. 
Regarding claim 19, the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to claim 9. 
6.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (EP Pub: 721158A1), Takemura et al (JP Pub: 2018170651) and Hirose (US Pub: 2013/0318528); and in further view of Takeshita (JP Pub: 2007102698A).
Regarding claim 10, the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsuzawa in view of Takemura et al and Hirose does not specify a label printer for communicating with a PC.  In the same field of endeavor, Takeshita teaches: The printer system according to claim 1, wherein the printer is a label printer [page 2: p01; page 3: p06-p07].  Therefore, given Takeshita’s exemplification on transmitting print instruction to a label printer for monitoring, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to send a job to a label printer and monitor its operation status for better operation control purpose.

Regarding claim 20, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 10. 
Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674